NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JEFFREY BERNARD STEVENS,                      )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-4665
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender,
and Jamie Spivey, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.



SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.